DETAILED ACTION
Applicant’s response, filed 01 Dec 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

	
Status of Claims
Claims 3, 15-17, and 23 are cancelled.
Claims 1-2, 4-14 and 18-22 are pending.
Claims 1-14 and 18-22 are rejected.
Claim 1, 4, and 18 are objected to.

Drawings
The replacement drawings received 01 Dec. 2020 have been entered.
The objection to the drawings in the Office action mailed 03 Aug. 2020 has been withdrawn in view of the replacement drawings received 01 Dec. 2020.

Specification
The amendments to the specification received 01 Dec. 2020 have been entered.
The objection to the specification in the Office action mailed 03 Aug. 2020 has been withdrawn in view of the amendments to the specification received 01 Dec. 2020 and/or arguments received 01 Dec. 2020 (see Applicant’s remarks at pg. 7, para. 8-9).

Claim Objections
The objection of claim 5 in the Office action mailed 03 Aug. 2020 has been withdrawn in view of claim amendments received 01 Dec. 2020.
Claims 1, 4, and 18 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1 and 18 recite “A method for increasing accuracy of Signal-Sequence Model (“SSM”) for…”, which is a grammatical error and should recite either “… a Signal-Sequence Model…” or “Signal-Sequence Models…”. 
Claim 4 recites “… to match QTEs from obtained signal against…”, which is a grammatical error and should recite “… from the obtained signal against…”.
Claim 4 recites “URC Suite”, which is defined in the specification at para. [0046] to be “UCR Suite”. Accordingly, claim 4 should be amended to recite “UCR Suite”.
Appropriate correction is required.

Claim Interpretation
Claims 1 and 18 recite “…wherein said method increases the accuracy of SSM by at least about 10%” and “…wherein said method increases the accuracy of SSM by at least about 20%”, respectively. These limitations are an inherent result achieved by carrying out the claimed method of claims 1 and 18, respectively. Therefore, any prior art that teaches or makes obvious the claimed process steps necessarily achieves the increased accuracy of at least 10% (in claim 1) or 20% (in claim 18).

Claim Rejections - 35 USC § 112(b)
The rejection of claim 15 under 35 U.S.C. 112(b) in the Office action mailed 03 Aug. 2020 has been withdrawn in view of the claim cancellation received 01 Dec. 2020.
The rejection of claims 18-22 regarding “said signal correction factor” under 35 U.S.C. 112(b) in the Office action mailed 03 Aug. 2020 has been withdrawn in view of claim amendments received 01 Dec. 2020.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 11-14, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim 2 is indefinite for recitation of “comparing at least a portion of QTEs to said corresponding reference signal using dynamic time warping (DTW) to determine a signal correction factor”. Independent claim 1 recites “comparing at least a portion of QTEs to said corresponding reference signal using dynamic time warping (DTW) to determine a signal correction factor”. It’s unclear if the step of determining a signal correction factor recited in claim 2 is intended to be the same step of determining a signal correction factor recited in claim 1, or if the steps are intended to be different steps that results in two signal correction factors. As such, the metes and bounds of the claim are unclear. For purpose of examination, the comparing steps in claims 1 and 2 are interpreted to determine the same signal correction factor. To overcome the rejection, claim 2 could be amended to remove the redundant comparing step and recite “wherein said step (ii) further comprises: separating said obtained signal into a plurality of Quantitative Translocated events (QTEs) prior to the comparing.
Claim 4 is indefinite for recitation of “The method according to claim 3…”. There is insufficient antecedent basis for “the method according to claim 3” because claim 3 is cancelled. Therefore, it’s unclear which claim, claim 4 is intended to depend from. For purpose of examination, claim 4 will be interpreted to depend from claim 2, from which cancelled claim 3 originally depended from.
Claim 4 is indefinite for recitation of “… wherein said streaming variant of DTW comprises URC Suite, CUDA-DTW…”. The metes and bounds of the terms “URC Suite” and “CUDA-DTW” are unclear. The method for performing the streaming variant of DTW by UCR Suite and CUDA-DTW is not fixed, and instead can change over time based on changes in the UCR Suite and CUDA-DTW software; furthermore, Applicant’s specification does not disclose a limiting definition of the steps for performing streaming variant of DTW performed by UCR Suite and CUDA-DTW. Therefore, the metes and bounds of the method steps encompassed by UCR Suite and CUDA-DTW are unclear. For purpose of examination, the streamlining variant of DTW will be interpreted to comprise calculating lower bound estimates and using a full DTW match within the lower bound estimates.
Claim 4 is indefinite for recitation of “using a streamlining variant of DTW to match QTEs from [the] obtained signal against theoretical QTEs as a reference sequence”. Claim 2, from which claim 4 is interpreted to depend, recites “comparing at least a portion of said QTEs to said corresponding reference signal using dynamic time warping (DTW)…”. Therefore, it’s unclear if the “theoretical QTEs as a reference sequence” are QTEs from said corresponding reference signal recited in claim 2, from which claim 4 is interpreted to depend, or from a separate reference sequence. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, the theoretical QTEs as a reference sequences is interpreted to further limit the reference signal to be theoretical QTEs.
Claims 11-12, and claims dependent therefrom, are indefinite for recitation of “theoretical reference genome picoamperages”. It’s unclear if “theoretical reference genome picoamperages” is intended to further limit the corresponding reference signal, recited in claim 1, from which claims 11-12 depend, or if theoretical reference genome picoamperages refers to a new separate reference signal. Therefore, the metes and bounds of the claim are unclear. For purposes of examination, the limitation is interpreted to mean “said corresponding reference signal”, wherein the reference signal is picoamperages. 
Claim 20 is indefinite for recitation of “wherein said DTW comprises streaming DTW”. The metes and bounds of the term “streaming variant of DTW” are unclear. The specification discloses examples of streaming variants of DTW include URC Suite, CUDA-DTW, and further discloses streamlining DTW methods typically rely on quickly calculating successive DTW match lower bound estimates across every reference position, followed by a full DTW search for the subset of positions meeting the lower bound criteria in para. [0034]. However, the specification does not provide a definition for the term such that one of ordinary skill in the art would recognize which DTW algorithms are encompassed in the scope of a streaming variant of DTW. Therefore, the metes and bounds of the claim are unclear. For purposes of examination, a streaming variant of DTW will be interpreted to involve calculating lower bound estimates and using a full DTW match within the lower bound criteria. 

Response to Arguments
Applicant's arguments filed 01 Dec. 2020 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that claims 4, 11-14, and 20 have been amended to obviate the rejection of the claims under 35 U.S.C. 112(b) (Applicant’s remarks at pg. 8, para. 1-2).
This argument is not persuasive. Regarding claim 4, claim 4 was amended to recite “match QTEs from [the] obtained signal against theoretical QTEs as a reference sequence”, where the limitation previously recited “… against expected QTEs for a reference signal”; however, it’s still unclear whether the limitation if the “theoretical QTEs as a reference sequence” are intended to refer to the “corresponding reference signal” recited in claims 1-2, or if the “theoretical QTEs as a reference sequence” are a different reference signal than the “corresponding reference signal” recited in claims 1-2. Furthermore, Applicant does not present any arguments to clarify the metes and bounds of the term “theoretical QTEs as a reference sequence”. Claims 11-12, and dependent claims therefrom, were similarly amended to recite “theoretical reference genome picoamperages” from “expected reference genome picoamperages”; however, as in claim 4, this does not serve to clarify whether the term is intended to further limit the “corresponding reference signal” recited in claim 1 to comprise theoretical reference genome picoamperages, or if the “theoretical reference genome picoamperages” is a different signal than the corresponding reference signal. Last, regarding claim 20, while claim 4 was amended to further clarify the metes and bounds of “streaming DTW”, claim 20 was not similarly amended. Therefore, claim 20 is indefinite for the same reasons discussed in the Office action mailed 03 Aug. 2020 (see para. [016]).

Claim Rejections - 35 USC § 112(d)
The rejection of claim 2 under 35 U.S.C. 112(d) has been withdrawn in view of claim amendments received 01 Dec. 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-14, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 18 being representative) is directed to a method for determining a nucleotide sequence. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined whether the claimed subject matter is directed to a law of nature, natural phenomenon, or an abstract idea.
Claim 1  recites the following steps directed to an abstract idea:
comparing at least a portion of said signal to a corresponding reference signal using dynamic time warping (DTW) to determine a signal correction factor; and
determining a nucleotide sequence of said plurality of nucleotides using said signal correction factor.
Claim 18 recites the following steps directed to an abstract idea:
comparing at least a portion of said obtained signal to a corresponding reference signal using dynamic time warping (DTW); and
determining a nucleotide sequence of said single stranded nucleotide using said correction factor.
The identified claim limitations falls into one or more of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, comparing a portion of a signal to a reference signal to determine a correction factor, and determining a nucleotide sequence using the correction factor are directed to the mental process grouping of abstract ideas. The claims involve using dynamic time warping to compare the obtained signal data to reference signal data, which involves minimizing the sum of the distances between points in the two time series. Furthermore, the simplest embodiment of the claims only requires comparing signals corresponding to more than one nucleotide (e.g. 2) in a sample and at least a single nucleotide in a reference. Therefore, in the simplest embodiment of the claims, comparing the two signals using dynamic time warping can be practically performed in the mind or with pen and paper. The claims also involve determining a nucleotide sequence based on the comparison, which amounts to mere comparison and analysis of data that can be practically performed in the mind. Furthermore, the step of comparing a signal to a reference signal using dynamic time warping falls under the mathematical concept grouping of abstract ideas. Dynamic time warping involves calculating distances between points in two time-series data sets, which and is therefore a textual equivalent to performing mathematical calculations.
Dependent claims 2, 4-14, and 19-22 further recite an abstract idea. Dependent claim 2 further recites the mental process of separating the obtained signal into a plurality of quantitative translocated events (QTEs) and comparing at least a portion of the QTEs to the reference signal to determine the signal correction factor. Dependent claim 4 further recites the mental process of using a streaming variant of DTW comprising URC Suite, CUDA-DTW, or calculating lower bound estimates and using a full DTW match within the lower bound estimates to match QTEs from the obtained signal against theoretical QTEs as a reference sequence. Dependent claims 6-7 further recite the mental process of analysis of the corresponding reference signal to comprise a single nucleotide or oligonucleotide or a reference nucleotide, respectively. Dependent claims 8-10 further recite the mental process analyzing a reference sequence to have at least 80%, 90% or 95%, respectively, of the same nucleotide sequence compared to the oligonucleotide whose sequence is to be determined. Dependent claim 11 further recites the mental process of partitioning theoretical reference genome picoamperages. Dependent claim 12 further recites the mental process of partitioning theoretical reference genome picoamperages in a window of at least 8 events. Dependent claim 13 further recites the mental process and mathematical concept of an energy compacting transformation of each window. Dependent claim 14 further recites the mental and mathematical process of a discrete cosine transformation II. Dependent claim 20 further recites the mental process of using streaming DTW. Dependent claim 21 further recites the mental process of segmenting the obtained signal into quantitative translocated events (QTEs) prior to step (ii). Dependent claim 22 recites the mental process of discretizing the obtained signal prior to step (ii). Therefore, claims 1-2, 4-14, and 18-22 recite an abstract idea.  [Step 2A, Prong 1: YES]
Under the 2019 Revised PEG, the Step 2A (Prong 2) analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2, 4-14, and 20-22 do not recite any elements in addition to the above identified judicial exception.
The additional element of claims 1 and 18 include:
obtain a signal from a plurality of nucleotides in an oligonucleotide whose nucleotide sequence is to be determined; and
obtaining a signal from a single stranded nucleotide.
The additional elements of claim 19 include:
obtaining said single stranded nucleotide by constructing an artificial hairpin at one end of a double stranded nucleotide to produce said single stranded nucleotide. 
Obtaining a signal from a plurality of nucleotides or a single stranded nucleotide only serves to collect data for use by the abstract idea, which is not a practical application of the recited judicial exception. See MPEP 2106.05(g). Constructing an artificial hairpin at one end of a double stranded nucleotide to produce the single stranded nucleotide is performed to prepare the DNA for the subsequent mental process steps, which amounts to extra-solution activity and is not a practical application of the recited judicial exception. See MPEP 2106.04(d)(2) c. Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-2, 4-14, and 18-22 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 2, 4-14, and 20-22 do not recite any elements in addition to the above identified judicial exception. 
The additional element of claims 1 and 18 include:
obtain a signal from a plurality of nucleotides in an oligonucleotide whose nucleotide sequence is to be determined; and
obtaining a signal from a single stranded nucleotide.
The additional elements of claim 19 includes:
 obtaining said single stranded nucleotide by constructing an artificial hairpin at one end of a double stranded nucleotide to produce said single stranded nucleotide. 
Obtaining a single from a plurality of nucleotides in an oligonucleotide or a single stranded nucleotide and constructing an artificial hairpin at one end of a double stranded nucleotide to produce said single stranded nucleotide before sequencing nucleotides is well-understood, routine, and conventional. This position is supported by Timp et al. (Think Small: Nanopore for Sensing and Synthesis, 2014, IEEE, 2, pg. 1396-1408). Timp et al. reviews the status of available nanopore technology (pg. 1397, Col. 1, Par. 1), which includes obtaining a signal from single-stranded DNA (Figure 1) and artificially creating a hairpin on one side of a DNA molecule and feeding only a single strand through the pore to produce a signal from a single stranded nucleotide (pg. 1399, Col. 1, Par. 3 to Col. 2, par. 2).  Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 01 Dec. 2020 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that claims 1 and 18 have been amended to be directed to methods for increasing the accuracy of Signal-Sequence Models (SMM) for determining the nucleotide sequence, as described in Applicant’s specification at para. [0024]-[0025] (Applicant’s remarks at pg. 8, para. 5-7).
This argument is not persuasive. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. In this case, increasing the accuracy of a signal-sequence model amounts to an improved abstract idea (e.g. improved model), which is not an improvement to technology. Furthermore, when determining whether a claim integrates a recited judicial exception into an improvement to technology the specification and the claims are evaluated to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. See MPEP 2106.05(a). In paragraphs [0024]-[0025] of Applicant’s specification, it is asserted that “the present invention provides a method for significantly increasing the accuracy of SSM method” and that “In some embodiments, the method of the invention provides at least about 10% increase, typically at least about 20% increase, and often at least about 30% increase in accuracy rate relative to the conventional SSM method”. However, no evidence is provided that to support the alleged improvement to technology. Therefore, the claims do not integrate the recited judicial exception into a practical application of an improvement to technology.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. (Decoding long nanopore sequencing reads of natural DNA, 2014, Nature Biotechnology, 32(8), pg. 829-833 (cited in IDS filed 13 Jan. 2018) and supplementary; previously cited) in view of Kaya et al. (SAGA: A novel signal alignment method based on genetic algorithm, 2013, Information Sciences, 228, pg. 113-130; cited in IDS filed 13 Jan 2018; previously cited), as evidenced by Salvador et al. (FastDTW: Toward Accurate Dynamic Time Warping in Linear Time and Space, 2004, 3rd International Workshop on Mining Temporal and Sequential Data, pg. 1-11; previously cited). This rejection is previously cited.
Regarding claim 1 and 18, Laszlo et al. shows a method for determining a DNA sequence using nanopore sequencing (Abstract), which includes the following steps:
Laszlo et al. shows obtaining a primary signal from DNA bases (i.e. an oligonucleotide) (pg. 829, Col. 2, Par. 1; pg. 830, Col. 1, Par. 1; Figure 1).
Laszlo et al. shows aligning (i.e. comparing) the obtained signal to reference signals using a dynamic programming algorithm (Supp. Figure 1; Supp. Figure 5 a-c). Laszlo et al. further shows determining the dynamic programming algorithm involves determining penalties to skips and back steps in the sequence (i.e. signal correction factors) (Supp. Figure 5).
Laszlo et al. further shows using the corrected signal to determine a consensus sequence for the DNA (i.e. plurality of nucleotides) (Figure 2).
Regarding claim 2, Laszlo et al. shows separating the obtained signal into a plurality of quantitative levels, wherein the levels correspond to forward motion of the DNA (i.e. translocated events)  (Figure 3; ONLINE METHODS, Col. 1, Par. 2; Supp. Figure 1; Supplementary Note 1). Laszlo et al. further shows performing the alignment (i.e. comparing) on the determined levels (i.e. QTEs) to the reference signal using the dynamic programming algorithm discussed above (Supp. Figure 6).
Regarding claim 5, Laszlo et al. shows the levels correspond to forward motion of the DNA, which is an individual nucleotide signal (Figure 3; ONLINE METHODS, Col. 1, Par. 2; Supp. Figure 1; Supplementary Note 1). 
Regarding claim 6-7, Laszlo et al. shows the reference signal comprises a signal generated from a reference sequence (i.e. a reference oligonucleotide) (pg. 831, Col. 1, Par. 3 to Col. 2, Par. 1). 
Regarding claim 19, Laszlo et al. further shows constructing a hairpin adaptor and attaching it to the end of linearized double stranded DNA to draw single stranded DNA through the pore (i.e. to produce said single stranded nucleotide) (pg. 830, Col. 1, Par. 2).
Regarding claim 21, Laszlo et al. shows separating the obtained signal into a plurality of quantitative levels (i.e. segments), wherein the levels correspond to forward motion of the DNA (i.e. translocated events)  (Figure 3; ONLINE METHODS, Col. 1, Par. 2; Supp. Figure 1; Supplementary Note 1).
Regarding claim 22, Laszlo et al. further shows determining levels from the raw signal data, wherein the levels are discretized values of the continuous raw signal data (Figure 3; Supplementary Note 1).
Regarding claims 1, 3, and 18, Laszlo et al. does not show comparing the signal to a corresponding reference signal using a dynamic time warping algorithm. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Kaya et al.
Regarding claims 4 and 20, Laszlo et al. does not show using a streamlining variant of DTW to match actual sensor QTEs against theoretical QTEs as a reference sequence. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Kaya et al. and evidenced by Salvador et al. 
Regarding claims 1 and 18 Kaya et al. discloses a method for aligning sequencing data using dynamic time warping, and generally discusses methods for signal alignment which includes using dynamic time warping to align (i.e. compare) time-series data (pg. 115, Par. 4-5). Kaya et al. further shows dynamic time warping is a major technique in the field for being a deterministic procedure and its ability to find global optimums (pg. 115, Par. 5).
Regarding claims 4 and 20, Kaya et al. further shows a variant of the DTW algorithm, the Fast Dynamic Time Warping (FDTW) algorithm (pg. 115, Par. 5-7). Kaya et al. further shows using the FDTW enables solving large problems not manageable by conventional DTW (pg. 115, Par. 7). 
Further regarding claims 4 and 20, Kaya et al. does not explicitly show the Fast Dynamic Time Warping algorithm is a streaming variant of DTW. However, this limitation is inherent, as evidenced by Salvador et al.
Salvador et al. shows the Fast Dynamic Time Warping algorithm, shown by Kaya et al., uses lower bounding functions to reduce the number of time DTW must be run during time series classification (pg. 3, Col. 2, Par. 1), which qualifies the Fast Dynamic Time Warping algorithm as a streaming variant of DTW.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Laszlo et al., to have used a dynamic time warping algorithm to compare an obtained signal and reference signal (pg. 115, Par. 4-5), as shown by Kaya et al. The motivation would have been to find a global optimum to the alignment problem and because DTW is extensively used in sequence alignment (pg. 115, Par. 5), as shown by Kaya et al. This modification would have had a reasonable expectation of success because Kaya et al. shows DTW solves an optimization program via dynamic programming (DP) (pg. 115, Par. 4), and Laszlo et al. shows performing alignment using a dynamic programming algorithm. 
It would have been prima facie obvious to have used  a streaming variant (pg. 115, Par. 5-7), as shown by Kaya et al. The motivation would have been to solve large alignment problems not manageable by conventional DTW (pg. 115, Par. 7), as shown by Kaya et al. This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be able to substitute the DTW algorithm with a known variant of the DTW algorithm.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. in view of Kaya et al., as evidenced by Salvador et al., as applied to claim 7 above, and further in view of Pightling et al. (Choice of Reference Sequence and Assembler for Alignment of Listeria monocytogenes Short-Read Sequence Data Greatly Influences Rates of Error in SNP Analyses, 2014, PLOS ONE, 9(8), pg. 1-10; previously cited). This rejection is previously cited.
Further regarding claims 8-10, Laszlo et al. in view of Kaya et al. as evidenced by Salvador et al., as applied to claim 7 above, does not show the reference oligonucleotide comprises a predetermined nucleotide sequence having at least 80%, 90%, and 95% of the same nucleotide sequence compared to said oligonucleotide whose nucleotide sequence is to be determined. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Pightling et al.
Regarding claims 8-10, Pightling et al. shows the effects of the choice of reference genome on the ability to detect true SNPs and the frequency of errors (Abstract), which includes using references that differ by only 0.000096% of bases compared to the sample (i.e. at least 99.999904% of the same sequence, which is at least 80, 90, and 95%)  (pg. 8, Col. 1, par. 3). Pightling et al. further shows there is an inverse relationship between SNP detection and the genetic distance between a subject and the reference sequence (pg. 4, Col. 2, Par. 2) and that the number of false positives was greater using the NCBI strain EGD-e chromosome sequence as a reference when compared to using a reference nearly identical to the sample (pg. 6, Col. 1, Par. 2).
With further regard to the predetermined nucleotide sequence having at least 80%, 90%, and 95% of the same nucleotide sequence, a specific example in the prior art which is within a claimed range anticipates the range. See MPEP 2131.03 I.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method made obvious by Laszlo et al. in view of Kaya et al. as evidenced by Salvador et al., as applied to claim 7 above, to have used a reference oligonucleotide with at least 80%, 90%, and 95% similarity to a sequence to be determined (pg. 8, Col. 1, par. 3), as shown by Pightling et al. The motivation would have been to reduce the number of false positives detected SNPs (pg. 6, Col. 1, Par. 2), as shown by Pightling et al. This modification would have had a reasonable expectation of success, because Laszlo et al. also shows using a reference genome for alignment and SNP detection (pg. 831, Col. 1, par. 3 to Col. 2, Par. 2).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. in view of Kaya et al. as evidenced by Salvador et al., as applied to claim 1 above, and further in view of Kober (Fast Algorithm of Short-time DCT for Low Resolution Signal Processing, 2012, SIGMAP 2012- International Conference on Signal Processing and Multimedia Applications, pg. 71-74; previously cited) and Shieh et al. (iSAX: disk-aware mining and indexing of massive time series datasets, 2009, Data Min Knowl Disc, 18, pg. 24-57; previously cited). This rejection is previously cited.
Regarding claims 11-14, Laszlo et al. shows indexing the raw signal data by extracting current levels from raw signal data, and extracting median current values (e.g. features) from each current level (Supplementary Figure 1; Figure 3), and the levels can be theoretical reference picoamperages from unmeasured DNA (Figure 2). 
Regarding claim 11, Laszlo et al. in view of Kaya et al. as evidenced by Salvador et al., as applied to claim 1 above, does not show the method comprises shape indexing which comprises partitioning theoretical reference genome picoamperages.
Regarding claim 12, Laszlo et al. in view of Kaya et al. as evidenced by Salvador et al., as applied to claim 1 above, does not show said shape indexing comprises partitioning theoretical reference genome picoamperages in a window of at least 8 events.
Regarding claim 13, Laszlo et al. in view of Kaya et al. as evidenced by Salvador et al., as applied to claim 1 above, does not show said shape indexing comprises an energy compacting transformation of each window of events.
Regarding claim 14, Laszlo et al. in view of Kaya et al. as evidenced by Salvador et al., as applied to claim 1 above, does not show said energy compacting transformation comprises discrete cosine transformation (“DCT”) II.
However, these limitations were known in the art by one of ordinary skill in the art, as shown by Shieh et al. and Kober et al. 
Regarding claims 11 and 13-14, Kober et al. shows a method for signal processing and feature extraction which includes partitioning an input sequence into windows of length N and applying the Discrete Cosine Transformation II (pg. 71, Col. 2, equation 2) on each window (pg. 72, Col. 1, Par. 3 to Col. 2, par. 3). Kober further shows that because signal properties usually change with time, a single orthogonal transform is not sufficient to describe the entire signal, and a local signal processing in the domain of an orthogonal transform calculated in a running window addresses this issue (pg. 71, Col. 1, par. 1-2).
Regarding claim 12, Kober further shows using various window sizes, from N = 16 to N =1024, wherein the window size corresponds to the number of events, and that the length of a moving window may be an arbitrary integer value determined by characteristics of the signal to be processed (Figure 1; Table 2; pg. 73, Col. 1, Par. 3 to Col. 2, Par. 1).
Regarding claims 11-14, Shieh et al. shows methods for representing and mining time series data, which includes using the Discrete Cosine transformation for time series representation and comparison of time-series data (e.g. using dynamic time warping) (pg. 16, Par. 1-2; pg. 27, Par. 1; Table 1). Shieh et al. further shows that two sequences of DNA data can be converted to time series and compared (pg. 51, Par. 2-8). Shieh et al. further shows DCT has the property of allowing lower bounding, which allows the use of a representation to index the data with a guarantee of no false dismissals (pg. 17, Par. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Laszlo et al. in view of Kaya et al. as evidenced by Salvador et al., as applied to claim 1 above, to have partitioned the input sequences (e.g. the theoretical reference genome picoamperages), and to have applied the discrete cosine transformation II on each window (pg. 71, Col. 2, equation 2; pg. 72, Col. 1, Par. 3 to Col. 2, par. 3), as shown by Kober. The motivation would have been because DCT allows lower bounding, which allows the allows the use of a representation to index the data with a guarantee of no false dismissals (pg. 17, Par. 1), as shown by Shieh et al., and using DCT on partitioned windows accounts for signal properties which change with time (pg. 71, Col. 1, par. 1-2), as shown by Kober. This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be able to substitute the median current values for each level (e.g. features) for the sample and reference picoamperages with another known method of feature extraction of signal data, shown by Kober et al. and Shieh et al, and further because Shieh et al. shows digital signal processing techniques are applicable to DNA signals. 
It would have been prima facie obvious to have used a window of at least 8 events through routine experimentation of the window size, N, within the prior art conditions of varying the window size according to characteristics of the signal to be processed (Figure 1; Table 2; pg. 73, Col. 1, Par. 3 to Col. 2, Par. 1), as shown by Kober. See MPEP 2144.05 II. A. 
Furthermore, it would have been prima facie obvious to have used a window of at least 8 events because Kober already shows exploring window sizes of 16, 32, 64, 128, and up to 1024 events (i.e. at least 8 events), and Laszlo et al. show that each picoamperage level corresponds to 4 nucleotides (pg. 829, Col. 2, Par. 3-4; Figure 3; Supplementary figure 2-3). Therefore, to extract features from picoamperages for DNA sequences, features would need to be extracted from at least windows containing 4 nucleotide incorporations (i.e. events), which makes obvious the range of at least 8 events. 

Response to Arguments
Applicant's arguments filed 01 Dec. 2020 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the claims have been amended to now be directed to methods for increasing the accuracy of signal-sequence models (SMM) for determining the nucleotide sequence, and such amendments are believed to obviate the rejections under 35 U.S.C. 103 as none of the cited references alone or in combination disclose a method for increasing the accuracy of SMM methods for determining the nucleotide sequence (Applicant’s remarks at pg. 9, para. 4).
This argument is not persuasive. The wherein clause of “wherein said method increases the accuracy of SSM by at least about 10%” in claim 1 (or 20% in claim 18) sets forth an inherent result achieved by carrying out the claimed method. Accordingly, any prior art reference or combination of references that teach or makes obvious the claimed method, necessarily results in the increased accuracy of at least 10%. Given the above combination of Laszlo in view of Kaya, as evidenced by Salvador, make obvious the methods of claims 1 and 18, this limitation is inherently achieved.

Applicant remarks that Laszlo describes a continuous equivalent of the Needleman-Wunsch algorithm (i.e. a global alignment algorithm), where the presently pending claims specifically adapt the DTW method to search a query against another sequence that is many orders of magnitude larger via co-linear matching of small DTW subqueries, and that a global alignment method is being used as prior art when the presently pending method describes a local (streamlining) alignment method (Applicant’s remarks at pg. 9, para. 5).
This argument is not commensurate with the scope of the claims. The claims do not recite that the reference signal used in the comparison to the obtained signal is orders of magnitude larger, or larger at all, than the obtained signal; similarly the claims do not require that the obtained signal is smaller than the reference signal it is being compared to. Therefore, as currently recited, the claims do not require that the alignment is a local alignment.

Applicant remarks that the Laszlo reference shows a consensus (averaging) in Figure 2c, in contrast to the presently pending claims which decompose each signal into contributing noise and underlying real signals that compose it, which are completely opposite strategies (Applicant’s remarks at pg. 9, para. 6 to pg. 10, para. 1).
This argument is not persuasive because this argument is not commensurate with the scope of the claims. Independent claim 1 recites “comparing at least a portion of said signal to a corresponding reference signal using dynamic time warping (DTW) to determine a signal correction factor”. Dependent claim 2 recites that the obtained signal is separated into QTEs and the QTEs are compared to a reference signal to determine the signal correction factor. Accordingly, the claims do not recite decomposing each signal into both real and contributing noise, and instead only recite determining “a signal correction factor”.

Applicant remarks, that as described and illustrated in the present Applicant, nanopore data (QTEs) are not good candidates for lower bounds and subsampling methods because of their high information entropy compared to traditional DTW application fields with smoother signals such as sound waves or even images, and all extant methods when using nanopore data reject virtually no alignment possibilities with well-known lower bounds such as Keough or Kim, and therefore streamlining performance is not better on nanopore data with these methods than a traditional DTW alignment, and that the present invention specifically addresses the issue of streamlining DTW performance when lower bounds fail to eliminate alignment choices due to high signal entropy (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. While Applicant generally asserts that the present invention addresses the issue of streamlining DTW performance when lower bounds fail to eliminate alignment choices, Applicant does not specify which limitation(s) of the claims provide this function, to clarify how the claims, as recited, may differ from the cited references. Furthermore, Kaya et al. specifically discloses the use of a streamlining dynamic time warping algorithm (e.g. FDTW) for analyzing signal data from sequencing platforms (e.g. as in nanopore sequencing data) (pg. 114, para. 2; pg. 115, para. 7). Accordingly, Kaya et al. shows the use of streaming dynamic time warping methods for analyzing signal sequencing data, or nanopore data, before the effective filing date of the claimed invention. Furthermore, this argument is not commensurate with the scope of the claims because independent claims 1 and 18 do not require that the signal data obtained from a plurality of nucleotides is nanopore sequencing data.

Applicant remarks that Shieh et al. involves constructing an optimal numerical representation of their own choosing for a DNA reference signal, which provides a relatively smooth peaked signal, so that approximate distance searches will catch sequence similarity via the DCT index despite small insertions and deletions, whereas in nanopore data, small insertions and deletions introduce major changes in the DCT components due to the high information entropy of the signal, and the instant invention tackle the real world problem of time shifting effects on DCT for such signals by using subqueries and looking for co-linear blocks of indices matching (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive because it is not commensurate with the scope of the claims. The claims do not recite using subqueries and looking for co-linear blocks of indices matching, nor do the claims involve detecting insertions and deletions in the DNA sequence. Applicant does not specify what limitations in the claims accounts for the shifting effects on DCT in nanopore signals, to clarify how the claims, as recited, may differ from the cited references. Currently, the claims 11-14 involve portioning the reference genome picoamperages into windows of 8 events, and performing a discrete cosine transformation II on each window. As discussed above, Kober et al. discloses portioning an input sequence into windows and using the discrete cosine transformation (DCT II) on each window (pg. 72, col. 1, para. 3 to col. 2, para 3), while Shieh discloses the DCT II transformation is applicable to signal data from DNA sequences and can be used to align sequences (pg. 51, para. 2-8) with the motivation of allowing lower bounding and the use of a representation to index the data with a guarantee of no false dismissals (pg. 17, Par. 1). Accordingly, Kober et al. and Shieh et al. make obvious the limitations of claims 11-14, and Applicant has not provided evidence that such a DCT II would not be applicable to nanopore signal data (e.g. picoamperages). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631 

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631